DETAILED ACTION
This office action is in response to applicant’s filing dated June 23, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-7 and 12 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 23, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 7 and 12; and cancelation of claim(s) 8-11 and 13.
Applicants elected without traverse Group II, to a method for promoting a production of exosomes, comprising administering or ingesting an effective amount of ceramide to a person who needs to promote the production of the exosome as the elected invention and trans-4-cis-8-sphingadienine as the elected sphingoid moiety species and octadecanoic acid (C18:0) as the elected fatty acid species in the reply filed on November 22, 2021.  The requirement is still deemed proper.  Claim(s) 1-6 remain withdrawn.
Claims 7 and 12 are presently under examination as they relate to the elected species: a ceramide constituting a trans-4-cis-8-sphingadienine and octadecanoic acid (C18:0)

Priority
The present application is a 371 of PCT/JP2018/018981 filed on May 16, 2018, which claims benefit of foreign priority to JAPAN 2017-097551 filed on May 16, 2017.  

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Amendment 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) a method for promoting production of exosomes comprising administering or ingesting an effective amount of ceramide wherein a food or drink containing the ceramide is ingested wherein the ceramide is derived from konjac.  Each of the claimed konjac extract and ceramide are natural products.  In particular, the konjac extract and ceramides are compounds which are naturally present in Amorphophallus konjac, as evidenced by Kimata et al (Pediatric Dermatology, 2006; 23(4):386-389) and Chua et al (Journal of Ethnopharmacology, 2010; 128:268-278).  Kimata teaches Konjac from Amorphophallus konjac is very popular in Japan as a cooking supplement and recently, glucosyl-ceramides from Amorphophallus konjac were purified, and made available as nourishment from Unitika Co. Ltd (page 386, right).  Moreover, Chua teaches Amorphophallus konjac (konjac) has long been used in China, Japan and South East Asia as a food source (Abstract).
Claim(s) 7 and 12 is/are directed to process claims that involve laws of nature/natural principle correlations (Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo)).  
The rationale for this determination is explained below:
The claims are directed to a naturally principle between: 
“promoting production of exosomes and consumption of a food containing ceramide derived from konjac.”
The essential inquires for subject matter eligibility under 35 USC 101 are (see MPEP 2106.01):
1- Is the claimed invention directed to a process, defined as an act, or a series of acts or steps?
2- Does the claim focus on use of a law of nature, a natural phenomenon, or naturally occurring relation or correlation (collectively referred to as a natural principle herein)? (Is the natural principle a limiting feature of the claim?), and
3- Does the claim include additional elements/steps or a combination of elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself? (Is it more than a law of nature plus the general instruction to simply “apply it”?).
The following analysis applies to claims: 7 and 12
Regarding inquiry 1, 
Applicant’s claims are clearly directed to a process of promoting production of exosomes.”
Regarding inquiry 2, 
MPEP 2106.01 states:
A natural principle is the handiwork of nature and occurs without the hand of man. For example, the disinfecting property of sunlight is a natural principle. The relationship between blood glucose levels and diabetes is a natural principle. A correlation that occurs naturally when a man-made product, such as a drug, interacts with a naturally occurring substance, such as blood, is also considered a natural principle because, while it takes a human action to trigger a manifestation of the correlation, the correlation exists in principle apart from any human action. These are illustrative examples and are not intended to be limiting or exclusive. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For this analysis, a claim focuses on a natural principle when the natural principle is a limiting element or step. In that case, the claim must be analyzed (in Inquiry 3) to ensure that the claim is directed to a practical application of the natural principle that amounts to substantially more than the natural principle itself. So, for instance, a claim that recites a correlation used to make a diagnosis focuses on a natural principle and would require further analysis under Inquiry 3. 
In the instant case, “promoting production of exosomes” is the handwork of nature and occurs without the hand of man (even though it requires the hand of man to detect such biological/pharmacological activity, the biological/pharmacological activity exists apart from any human action, regardless of whether it goes detected or undetected by the hand of man).
As such, it is concluded that: the claims focus on use of a law of nature, a natural phenomenon, or naturally occurring relation or correlation.

Regarding inquiry 3, 
MPEP 2106.01 states:
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. The analysis turns on whether the claim has added enough to show a practical application. See id. at 1968. In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fail this inquiry. See id. at 1965, 1971.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner. However, there must be at least one additional element or step that applies, relies on or uses the natural principle so that the claim amounts to significantly more than the natural principle itself. Elements or steps that do not integrate the natural principle and are merely appended to it would not be sufficient. In other words, the additional elements or steps must not simply amount to insignificant extra-solution activity that imposes no meaningful limit on the performance of the claimed invention. See id. at 1966. For example, a claim to diagnosing an infection that recites the step of correlating the presence of a certain bacterium in a person’s blood with a particular type of bacterial infection with the additional step of recording the diagnosis on a chart would not be eligible because the step of recording the diagnosis on the chart is extra-solution activity that is unrelated to the correlation and does not integrate the correlation into the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than generally describe the natural principle with generalized instructions to “apply it.” See id. at 1965, 1968. The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation. Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (field-of-use), would not be sufficiently specific. See id. at 1968. A claim with steps that add something of significance to the natural laws themselves would be eligible because it would confine its reach to particular patent-eligible applications of those laws, such as a typical patent on a new drug (including associated method claims) or a new way of using an existing drug. See id. at 1971; see also 35 U.S.C. 100(b). In other words, the claim must be limited so that it does not preempt the natural principle being recited by covering every substantial practical application of that principle. The process must have additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself. See id. at 1968.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A claim that would fail this inquiry includes, for example, a claim having a limitation that describes a law of nature and additional steps that must be taken in order to apply the law of nature by establishing the conditions under which the law of nature occurs such as a step of taking a sample recited at a high level of generality to test for a naturally occurring correlation. See id. at 1970. Adding steps to a natural biological process that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient. See id. at 1966, 1970. A combination of steps that amounts to nothing significantly more than an instruction to doctors to “apply” applicable natural laws when treating their patients would also not be sufficient. See id. at 1970. 
In the instant case, there are no additional steps required other than ingesting a konjac food.  The Examiner notes that instant claim 7 as written does not require the subject to suffer from an disorder and claim 12 as written does not require the subject to suffer from an disorder only to be related that the subject has a relative with familial Alzheimer’s disease.  The claims as written do not require any additional steps.   This judicial exception is not integrated into a practical application because it is directed to a law of nature. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to the process that would naturally occur upon ingestion of a natural product (.
In other words, the idea is trying to avoid Applicant to have monopoly over a natural law, even if Applicant was the first to discover the natural law.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimata et al (Pediatric Dermatology, 2006; 23(4):386-389).
Regarding claims 7, Kimata teaches glucosyl-ceramides were purified, and made available as nourishment from Unitika Co. Ltd.; oral intake of konjac ceramide decreased transepidermal water loss in normal adults; the effect of oral intake of konjac ceramide on skin symptoms and allergic responses in children with AD (atopic dermatitis) was studied (page 386, right) and oral intake of konjac ceramide significantly improved skin symptoms in children with AD (page 388, right, 2nd paragraph).  Thus, Kimata teaches administration of konjac ceramide to children with atopic dermatitis.  A subject having atopic dermatitis is considered a subject in need of promoting exosomes as evidenced by Lim (WO 2012/108842 A1).  Lim teaches exosomes have been shown to mediate intercellular communication particularly in immune cells (page 1, lines 24-25); exosome is likely to comprise a therapeutic exosome having therapeutic activity (page 4, lines 5-6) and therapeutic activity is against one or more diseases including atopic dermatitis (page 4, lines 8-13).   

Although the reference does not specifically identify that konjac ceramide is promoting production of an exosome, the method steps are the same.  A chemical composition and its properties are inseparable.  Thus, in practicing the methods of Kimata, (i.e. administering konjac ceramide), konjac ceramide would possess the characteristic of promoting production of an exosome.   In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe includes functions and/or properties that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the Applicants to "prove that subject matter to be shown in the prior art does not possess the characteristic relied on" (205 USPQ 594, second column, first full paragraph). There is no requirement that a person of ordinary skill in the art would have recognized the newly cited function and/or property at the time of invention, so long as the function and/or property can be demonstrated to be reasonably expected to be present. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention").  
Thus, the teachings of Kimata anticipate the method of claim 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bieberich (WO 2009/132082 A2, cited in a previous Office Action) in view of Yuyama et al (The Journal of Biological Chemistry, 2014; 289(35):24488-24498) and Shirakura et al (Lipids in Health and Disease, 2012; 11:108 pp. 1-9).
	Bieberich teaches a method of treating or preventing one or more symptoms of a disease or disorder associated with ceramide-induced cell death comprising administering to a subject in need thereof an immunogenic composition comprising immunogenic ceramide, and, optionally, a pharmaceutically acceptable excipient in an effective amount to induce an immune response in the subject resulting in the treatment or reduction of one or more symptoms of a disease or disorder associated with ceramide-induced cell death
(claim 3) wherein the disease or disorder associated with ceramide-induced cell death is
neurological diseases and disorders (claim 4), wherein neurological diseases and disorders
includes Alzheimer’s disease (page 26, lines 26-30); and C18 ceramide is an exemplary species
of naturally occurring ceramides (page 8, lines 26-28).   C18-ceramide has the structure:

    PNG
    media_image2.png
    268
    1172
    media_image2.png
    Greyscale

and thus, comprises the elected fatty acid species:

    PNG
    media_image3.png
    248
    1205
    media_image3.png
    Greyscale
9
and the sphingoid moiety:

    PNG
    media_image4.png
    286
    1139
    media_image4.png
    Greyscale


Bieberich does not explicitly teach the subject is a person having a relative with familial Alzheimer’s disease.  
However, Bieberich suggests that a composition comprising ceramide is useful in a method of preventing Alzheimer’s.  

Moreover, Yuyama teaches Alzheimer disease (AD) is pathologically characterized by the presence of amyloid-β peptide (Aβ)-containing senile plaques within the brain; in familial AD, genetic mutations cause increased production of Aβ (page 24488, right, 1st paragraph).  Yuyama further teaches exosomes serve to remove and discard unwanted proteins; exosome-bound Aβ is incorporated into microglia for degradation, suggesting that exosomes may act as a mediator for Aβ elimination in brains13; and glycosphingolipids (GSLs) abundant in the exosomes were essential for Aβ binding on the exosome surface (page 24488, right, last bridge paragraph).  Yuyama teaches improvement of Aβ clearance by exosome administration or enhancement of exosome generation provides a novel therapeutic approach for AD therapy.  Yuyama teaches cholesterol and SM (sphingomyelin) were highly abundant in exosomes compared with their parent cells, suggesting that high densities of these two lipids would promote GSL (glycosphingolipid) binding to Aβ; another lipid, Cer (ceramide), which is the hydrophilic backbone of GSLs, is known to be involved in exosome generation; higher levels of ceramide were found in exosomes than in cells (page 24494, left, 2nd paragraph).
As such, since Bieberich teaches a method of preventing Alzheimer’s comprising administering a composition comprising ceramide, and since Yuyama teaches that in familial AD, genetic mutations cause increased production of Aβ; exosomes serve to remove and discard unwanted proteins; exosome-bound Aβ is incorporated into microglia for degradation, suggesting that exosomes may act as a mediator for Aβ elimination in brains; glycosphingolipids (GSLs) abundant in the exosomes were essential for Aβ binding on the exosome surface;  improvement of Aβ clearance by exosome administration or enhancement of exosome generation provides a novel therapeutic approach for AD therapy; Cer (ceramide), which is the hydrophilic backbone of GSLs, is known to be involved in exosome generation, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preventing Alzheimer’s disease comprising administering a composition comprising ceramide to treat subject having a relative with familial Alzheimer’s disease with an expectation of success, since the prior art establishes that in familial AD, genetic mutations cause increased production of Aβ and ceramide is involved in exosome generation and exosomes may act as a mediator for Aβ elimination in brains.

Bieberich does not teach a food or drink containing the ceramide or that the ceramide is derived from konjac or that the C18-ceramide comprises the elected sphingoid moiety:

    PNG
    media_image5.png
    184
    634
    media_image5.png
    Greyscale

However, Bieberich teaches the immunogenic ceramide can be a ceramide analog (claim 5).  
Moreover, Shirakura teaches ceramide is a sphingolipid that is composed of a long-chain sphingoid base with 2-amide groups linked to a fatty acid; ceramides derived from plants are mostly glucosylated (page 1); dietary glucosylceramides derived from konjac tuber (page 2, left, 2nd paragraph); sphingoid composition of konjac glucosylceramide includes 1.4% t18:0, 3.8% d18:1 (C8-C9 double bond), and 54% d18:2 (C4-C5, C8-C9 double bond) (table 2):

    PNG
    media_image6.png
    104
    252
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    222
    291
    media_image7.png
    Greyscale

Shirakura further teaches daily oral intake of 1.5 mg konjac glucosylceramide for 28 days.  Thus, Shirakura teaches a ceramide composition derived from konjac comprises the C18-ceramide taught by Bieberich and the elected C18-ceramide which is suitable for oral administration.  
It would have been prima facie obvious to one of ordinary skill in the art to modify the method of preventing Alzheimer’s disease in a subject having a relative with familial Alzheimer’s disease suggested by Bieberich and Yuyama to administer a konjac ceramide, since Shirakura establishes a ceramide composition derived from konjac comprises the C18-ceramide taught by Bieberich and C18-analogs which is suitable for chronic oral administration.  Moreover, the compounds are of sufficiently close structural similarity that there would be a presumed expectation that such compounds would possess similar properties.  An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Taken together, all this would result in the practice of the method of claims 7 and 12 with a reasonable expectation of success.
Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

Conclusion
Claims 7 and 12 are rejected.
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628